Citation Nr: 0434022	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
arthritis.  

2.	Entitlement to service connection for the residuals of a 
left ankle injury.  

3.	Entitlement to service connection for the residuals of an 
appendectomy and right hemicolectomy for perforated right 
diverticulum, with status post repair of ventral hernia.  

4.	Entitlement to a temporary total evaluation for status 
post appendectomy and right hemicolectomy for perforated 
right diverticulum, with status post repair of ventral 
hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 1984 
and from October 1988 to October 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 2002, the veteran requested an increased evaluation 
for his service connected peptic ulcer disease.  That issue 
has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

It is initially noted regarding the veteran's claims for 
service connection that service medical records from his 
initial period of service, from July 1981 to July 1984, have 
not been associated with the claims folder.  A response from 
the National Personnel Records Center regarding this period 
of service indicates that additional information was required 
and that the request should be resubmitted.  This should be 
accomplished prior to appellate consideration.  

The veteran is claiming service connection for his bilateral 
knee arthritis and residuals of a left ankle injury.  Review 
of the record shows that the veteran had complaints of 
bilateral knee pain and of a left ankle disorder while on 
active duty.  The veteran was evaluated by VA in May 2001 at 
which time the examiner indicated that he was "unsure" 
whether the veteran's bilateral knee disorder was related to 
service.  Regarding the left ankle disorder, the examiner 
noted X-ray changes that were consistent with an old ankle 
sprain, but stated that the veteran's left ankle was 
essentially normal.  An additional medical opinion is deemed 
to be necessary.  

Regarding the veteran's claims for service connection for the 
residuals of a hemicolectomy and appendectomy, it is noted 
that on examination by VA in March 2002, the examiner 
rendered an opinion that there was no relationship between 
the veteran's service-connected gastroesophageal reflux 
disease (GERD) and the causes for the hemicolectomy and 
appendectomy, diverticulosis and appendicitis.  It is noted; 
however, that the veteran is also service connected for 
peptic ulcer disease and a possible relationship between the 
diverticulosis and appendicitis should be explored.  It is 
also noted that the veteran had gastrointestinal complaints 
during service and a possible relationship between those 
complaints and diverticulosis should be explored.  

Although a January 2001 letter refers to new legislation and 
a March 2003 statement of the case provides the veteran with 
the revised 38 C.F.R. § 3.159, the record does not indicate 
that the veteran has never been provided with specific 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), regarding the 
issues on appeal in accordance with the requirements set 
forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Under these circumstances, the claim should be remanded for 
the following:

1.  The RO should contact the National 
Personnel Records Center and request 
service medical records from the 
veteran's first period of active duty, 
from July 1981 to July 1984.  

2.  The veteran should be provided a VCAA 
notification in accordance with Pelegrini 
regarding his claims.

3.  The RO should arrange for the veteran 
to undergo a special orthopedic 
evaluation.  All indicated studies should 
be performed.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(chances of 50 percent or greater) that 
the veteran's bilateral knee and left 
ankle disorders are related to the 
complaints and manifestations noted 
during service.  The claims folder should 
be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

4.  The RO should arrange for the veteran 
to undergo a special gastrointestinal 
evaluation.  All indicated studies should 
be performed.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(chances of 50 percent or greater) that 
the diverticulosis and appendicitis 
disorders which necessitated the 
surgeries that took place at VA 
facilities in 2000 and 2001, are related 
to the complaints and manifestations 
noted during service or to the veteran's 
service-connected peptic ulcer disease.  
The claims folder should be made 
available for review in connection with 
this examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




